DETAILED ACTION
This Office Action is in response to Applicant’s application 17/717,495 filed on April 11, 2022 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on April 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16,907,788, 16/521,181; 15,964,288; and 62/586,277 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 6 there is no reference or disclosure of the invention of claim 6 wherein the dielectric layer comprises silicon carbide, silicon oxide, or a polymer where Examiner speculates Applicant is referring to the composition of the capping layer, 114.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 1, a first dielectric layer disposed on the semiconductor layer; a first cell comprising a color filter disposed on the first dielectric layer and aligned with the first radiation sensing region; and a second cell comprising grating elements disposed on the first dielectric layer and aligned with the second radiation sensing region, wherein each of the grating elements comprises a metal layer and a second dielectric layer disposed on the metal layer, and wherein the metal layer has a vertical dimension substantially equal to a vertical dimension of the second dielectric layer;
Regarding claim 2 an array of the grating elements along a first direction;
Regarding claim 8 a bi-layer tapered structure abutting the color filter, a height of the bi-layer tapered structure is substantially equal to heights of the grating elements, the bi-layer tapered structure comprises the metal layer and the second dielectric layer disposed on the metal layer;
Regarding claim 11, first and second pixels disposed in the semiconductor layer; an anti-reflective coating layer disposed on the semiconductor layer; a bi-layer tapered structure disposed on the capping layer and surrounding the color filter, and a first set of grating elements disposed on the capping layer and aligned with the second pixel, wherein each of the grating elements comprises a metal layer and a second dielectric layer disposed on the metal layer;
Regarding claim 14 second, third, and fourth sets of grating elements disposed on the capping layer, wherein the first, second, third, and fourth sets of grating elements are arranged adjacent to each other in a matrix configuration, and wherein each of the first, second, third, and fourth set of grating elements is oriented at an angle different from each other with respect to a sidewall of the bi-layer tapered structure;
Regarding claim 16 the grating elements in the first set of grating elements are parallel to each other;
Regarding claim 17 a metal layer on the capping layer; a dielectric layer on the metal layer;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 1, a first dielectric layer; a first cell; a second cell; grating elements; a metal layer; a second dielectric layer; a vertical dimension; a vertical dimension of the second dielectric layer;
Regarding claim 2, an array of the grating elements;
Regarding claim 8, a bi-layer tapered structure, a height of the bi-layer tapered structure;
Regarding claim 9, a width of an array of the grating elements along the first direction;
Regarding claim 11, a bi-layer tapered structure, a first set of grating elements, a metal layer, a second dielectric layer;
Regarding claim 14, second, third, and fourth sets of grating elements; a matrix configuration;
Regarding claim 17, a metal layer, a dielectric layer on the metal layer;
Regarding claim 18, tapered structures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Regarding claim 5 which recites inter alia ‘an angle of about 0°, about 45°, about 90°, or about 135°’, the specification does not provide a standard for measuring ‘about’.    Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'about' has no recognized standard in the wire grid polarization art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 5 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Regarding claim 10 which recites inter alia ‘a pitch of about 100 nm to about 500 nm’ the specification does not provide a standard for measuring ‘about’.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'about' has no recognized standard in as applied to grid pitch in the wire grid polarization art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 10 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 which recites inter alia ‘wherein the metal layer has a vertical dimension substantially equal to a vertical dimension of the second dielectric layer’, Examiner notes a dimension is a dimension is a dimension, e.g. x dimension, y dimension, z dimension, time dimension.  A thickness is not a dimension.  A thickness has a dimension or three, but it is not a dimension per se.  Here the claim provides no reference to what physical reference point (datum), if any, results in a vertical dimension of the metal layer being substantially equal to the second dielectric layer.  Examiner speculates that Applicant may be trying to claim a physical thickness or each layer.  Yet a thickness has embedded in its meaning two surfaces that define the length of a space between them.  Comparison of vertical dimension would appear to require some definition of a common or respect datums from which to measure ‘the vertical dimension’.  It appears to Examiner Applicant is trying to describe the thickness of 122 as substantially the same as the thickness of 124.  Appropriate clarification is required.  Examiner opines that claims drafted in light of both the written specification and the drawings will substantially improve the quality any patent that may issue.
Claims 2-10 depend directly or indirectly upon claim 1 and are likewise defective.
Regarding claim 11 which recites ‘a bi-layer tapered structure disposed on the capping layer and surrounding the color filter, and a first set of grating elements disposed on the capping layer and aligned with the second pixel, wherein each of the grating elements comprises a metal layer and a second dielectric layer disposed on the metal layer’, it is unclear what distinguishes or at least what Applicant is trying to describe as the bi-layer structure because it appears to Examiner that the grating elements comprising the metal layer and the second dielectric layer, as best understood, are the relevant bi-layer structure.  It is unclear, when the claim is taken as a whole, what distinguishes the bi-layer from the grid polarizer.
Claims 12-16 depend directly or indirectly on claim 11 and are likewise unclear.
Regarding claim 15 which recites the bi-layer tapered structure is substantially equal to a height of the first set of grating elements, as best understood by Examiner the bi-layer structure is the grating element.  Appropriate clarification or comment is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 11,302,730 (‘730) in view of U.S. 2018/0302597 (Honda).
Pending Claim
‘730 Claim 
17. A method, comprising: 

depositing a capping layer on a semiconductor layer comprising radiation sensing regions; 

depositing a metal layer on the capping layer; 

depositing a dielectric layer on the metal layer, wherein depositing the metal layer and the dielectric layer comprises 

depositing the metal layer and the dielectric layer at a substantially equal thickness; and 

patterning the metal and the dielectric layers to form grating elements parallel to one another and aligned to one of the radiation sensing regions.
1. A method, comprising: 

depositing a capping layer on a semiconductor layer comprising light sensitive regions; 

depositing a metal layer on the capping layer; 

depositing a dielectric layer on the metal layer, wherein depositing the metal layer and the dielectric layer comprises 

depositing the metal layer and the dielectric layer at a substantially equal thickness; 

patterning the metal and the dielectric layers to form one or more cell structures on the capping layer and grating elements within the one or more cell structures, wherein the grating elements are formed parallel to one another; and 

forming a micro-lens over each of the one or more cell structures.


    PNG
    media_image1.png
    483
    531
    media_image1.png
    Greyscale

Regarding claim 17 and referring to Table 1, Examiner notes that claim 1 of the ‘703 patent does not specific grating elements parallel to one another and aligned to one of the radiation sensing regions. 

    PNG
    media_image2.png
    509
    490
    media_image2.png
    Greyscale
Honda is directed to grid polarizers using radiation sensing regions.  At Figure 2 and [0017], Honda teaches grating elements, e.g. 125 , aligned to a sensing region, 123p or 123c [0077], described as polarizing or color pixels and at Figure 3 teaches the grating elements are parallel to one another [0057].  At [0027], Honda teaches this arrangement improves the detection accuracy for color information.  An artisan would find it desirable to improve the color accuracy for a sensor to improve image fidelity.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 comprising forming grating elements parallel to one another and aligned to one of the radiation sensing regions, as taught by Honda, to improve the accuracy of the color information sensed, as taught by Honda thereby improving color fidelity of the sensor and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893